Title: 1773 July 16.
From: Adams, John
To: 


       Drank Tea at Dr. Coopers with Mr. Adams, Mr. S. Elliot, Mr. T. Chase, and with Mr. Miffling Mifflin, of Phyladelphia, and a French Gentleman. Mr. Miffling is a Grandson, his Mother was the Daughter, of Mr. Bagnall of this Town, who was buried the day before Yesterday. Mr. Miffling is a Representative of the City of Phyladelphia—a very sensible and agreable Man. Their Accademy emits from 9 to 14 Graduates annually. Their Grammar School has from 90 to 100 schollars in all. Mr. Miffling is an easy Speaker—and a very correct Speaker.
      